                         20-MJ-4040-REID
 Case 1:20-mj-04040-LMR
          Case 1:21-mj-00121-ZMF
                          DocumentDocument
                                  1 Entered1-1
                                            on FLSD
                                               Filed 01/19/21
                                                     Docket 11/18/2020
                                                              Page 1 of 4Page 1 of 4
                                                                2020 CRWSLD 4689
      YR

Nov 18, 2020

        Miami




      October 20, 2020
Case 1:20-mj-04040-LMR
         Case 1:21-mj-00121-ZMF
                         DocumentDocument
                                 1 Entered1-1
                                           on FLSD
                                              Filed 01/19/21
                                                    Docket 11/18/2020
                                                             Page 2 of 4Page 2 of 4

                                                                2020 CRWSLD 4689
Case 1:20-mj-04040-LMR
         Case 1:21-mj-00121-ZMF
                         DocumentDocument
                                 1 Entered1-1
                                           on FLSD
                                              Filed 01/19/21
                                                    Docket 11/18/2020
                                                             Page 3 of 4Page 3 of 4
Case 1:20-mj-04040-LMR
         Case 1:21-mj-00121-ZMF
                         DocumentDocument
                                 1 Entered1-1
                                           on FLSD
                                              Filed 01/19/21
                                                    Docket 11/18/2020
                                                             Page 4 of 4Page 4 of 4
